Order of the County Court of Kings county reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. We think the court had no power to cancel a Us pendens except as provided by section 123 of the Civil Practice Act, or where the complaint itself fails to state a cause of action affecting real property. Where a complaint states such a cause of action the lis pendens cannot be canceled upon proof outside of the complaint that plaintiff has no such cause of action. Kelly, P. J., Rich, Jaycox, Manning and Young, JJ., concur.